DETAILED ACTION

1. It is hereby acknowledged that 16/742010 following papers have been received and placed of record in the file: Remark date 01/14/20.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over   in view of Bharatia et al(US 2020/02215727A1) in view of DAO et al(US 202/0145876),  


Regarding claim 1, Bharatia teaches a method of distributing and transmitting traffic in a network, the method comprising: 
transmitting, by a session management function (SMF), a first message including a multi access rule (MAR) to a user plane function (UPF), (see Bharatia paragraph[0149], [0195],[0200],[0226] explains session modification request for multi-access PDU session and comprising of traffic rule, Fig.16 and 17)   when establishing or modifying a packet data unit (PDU) session for ATSSS (access traffic steering, switching, and splitting); (see Bharatia paragraph [0195],[0209] explains modifying pdu,  paragraph [0200],[0205],[0226],[0227] session modification request for multi-access PDU session and comprising of traffic rule, and ATSSS)    and receiving, by the SMF, a second message that is a response message to the first message from the UPF.(see Baharatia paragraph [00195],[0224] explains session modification response)  
While Bharatia PDU session comprises traffic rule (see paragraph [0195]) which can be understood to be a multi access rule does not explicitly discloses this. In order to further show this analogous art Dao explains a Multi-Access Rule (see paragraph [0291], [0294])  
It would be obvious to a person of ordinary skill in the art at the time of the invention to modify Bharatia to include Dao’s method and system for using policy to handle packets.  One of 

Regarding claim 2, the modified Bharatia taught the method of claim 1, as described above.  The modified Bharatia further teaches wherein the first message is an N4 session modification request, and the second message is an N4 session modification response message. (see Bharatia paragraph [0128],[0132],[0149],[0238] explains request and response on N4)

Regarding claim 3, the modified Bharatia taught the method of claim 1, as described above.  The modified Bharatia further teaches comprising transmitting, by the SMF, a MAR identifier (ID) to the UPF. (see Bharatia paragraph[0235]explains identifier pdu session of multi-access which has traffic rule; see Dao paragraph [0291], [0294] explains the use of MAR ID)  

Regarding claim 4,  the modified Bharatia taught the method of claim 3, as described above.  The modified Bharatia further teaches wherein the first message includes the MAR ID. (see Dao paragraph [0291], [0294] explains the use of MAR ID)  

Regarding claim 5,  the modified Bharatia taught the method of claim 3, as described above.  The modified Bharatia further teaches wherein the MAR ID is transmitted by being included in an N4 packet detection rule. (see Bharatia paragraph [0128],[0132],[0149],[0238] explains request and response on N4; see Dao paragraph [0291], [0294] explains the use of MAR ID)



Regarding claim 7,   the modified Bharatia taught the method of claim 1, as described above.  The modified Bharatia further teaches wherein the MAR includes a steering mode and access forwarding action information. (see Dao paragraph [0294] explains MAR with steering mode and Per-Access Forwarding The Forwarding Action Rule)  

Regarding claim 8,   the modified Bharatia taught the method of claim 7, as described above.  The modified Bharatia further teaches wherein the steering mode indicates a traffic steering method between access networks. (see Dao paragraph [0294] access traffic steering and parameters for each access network)   

Regarding claim 9,  the modified Bharatia taught the method of claim 7, as described above.  The modified Bharatia further teaches wherein the access forwarding action information exists for each access network.  (see Dao paragraph [0294] explains Per-Access Forwarding Action information, as well as parameters for access network)   

Regarding claim 10, the modified Bharatia taught    The method of claim 8, as described above.  The modified Bharatia further teaches wherein the steering mode includes one of an active-standby mode, a smallest delay mode, a load balancing mode, and a priority-based mode. (see 

Regarding claim 11,   the modified Bharatia taught the method of claim 10, as described above.  The modified Bharatia further teaches wherein the access forwarding action information includes:
a forwarding action rule identifier;
a weight indicating a weight of each access network when the steering mode is the load balancing mode;
a priority indicating a priority of each access network when the steering mode is the active-standby mode or the priority based mode; and
a plurality of usage reporting rule (URR) identifiers (IDs).(see Dao paragraph [0294] explains attributes with descriptions)  

Regarding claim 12,  the modified Bharatia taught the method of claim 7, as described above.  The modified Bharatia further teaches wherein the MAR further includes an N4
session identifier (ID) and an MAR identifier (ID). (see Dao paragraph[0195], [0291] explains N4 session id Rule ID Precedence and Multi-Access Rule ID)

Regarding claim 13,  the modified Bharatia taught the method of claim 7, as described above.  The modified Bharatia further teaches wherein the MAR further includes a steering functionality indicating that steering is applied above a first layer or below the first layer. (see Dao paragraph [0294] explains Steering functionality with MPTCP , ATSSS-LL functionality)  

Regarding claim 14,   the modified Bharatia taught the method of claim 13, as described above.  The modified Bharatia further teaches wherein the steering functionality above the first layer is a multipath transmission control protocol (MPTCP), and the steering functionality below the first layer is a lower layer-ATSSS (LL-ATSSS). (see Dao paragraph [0294] explains Steering functionality with MPTCP , ATSSS-LL functionality)  

Regarding claim 15, Bharatia teaches a method of distributing and transmitting traffic in a network, the method comprising:
transmitting, by a session management function (SMF), a session modification request message including a multi access rule (MAR) identifier (ID) to a user plane function (UPF), (see Bharatia paragraph[0149], [0195],[0200],[0226] explains session modification request for multi-access PDU session and comprising of traffic rule, Fig.16 and 17)      when establishing or modifying a packet data unit (PDU) session for ATSSS (access traffic steering, switching, and splitting); (see Bharatia paragraph [0195],[0209] explains modifying pdu,  paragraph [0200],[0205],[0226],[0227] session modification request for multi-access PDU session and comprising of traffic rule, and ATSSS)       and receiving, by the SMF, a session modification response message that is a response message to the session modification request message from the UPF. .(see Baharatia paragraph [00195],[0224] explains session modification response)  
While Bharatia PDU session comprises traffic rule (see paragraph [0195]) which can be understood to be a multi access rule does not explicitly discloses this. In order to further show this analogous art Dao explains a Multi-Access Rule (see paragraph [0291], [0294])  


Regarding claim 16,  the modified Bharatia taught the method of claim 15, as described above.  The modified Bharatia further teaches wherein:
the MAR ID is transmitted by being included in an N4 packet detection rule, and
the session modification request message further includes a multi access rule. (see Bharatia paragraph [0128],[0132],[0149],[0238] explains request and response on N4; see Dao paragraph [0291], [0294] explains the use of MAR ID)

Regarding claim 17, the modified Bharatia taught the method of claim 16,  as described above.  The modified Bharatia further teaches wherein configuration information of the multi access rule includes an N4 session identifier (ID), an MAR identifier, steering functionality indicating that steering is applied above a first layer or below the first layer, a steering mode indicating a traffic steering method between access networks, and an access forwarding action information existing for each access network.  (see Bharatia paragraph [0128],[0132],[0149],[0238] explains request and response on N4; see Dao paragraph [0291], [0294] explains the use of MAR ID)

Regarding claim 18, Bharatia teaches a network entity that controls a traffic distribution in a network, the network entity comprising:

a network interface configured to transmit a session modification request message including a multi access rule (MAR) to another network entity. (see Bharatia paragraph[0149], [0195],[0200],[0226] explains session modification request for multi-access PDU session and comprising of traffic rule, Fig.16 and 17)   
While Bharatia PDU session comprises traffic rule (see paragraph [0195]) which can be understood to be a multi access rule does not explicitly discloses this. In order to further show this Dao explains a Multi-Access Rule (see paragraph [0291], [0294])  
It would be obvious to a person of ordinary skill in the art at the time of the invention to modify Bharatia to include Dao’s method and system for using policy to handle packets.  One of ordinary skill in the art would have been motivated to make this modification at the time of the invention in order to improve delay in a network as well as PDU session.  (see paragraph [0006],[0007]).  

Regarding claim 19,  the modified Bharatia taught the network entity of claim 18, as described above.  The modified Bharatia further teaches wherein:
the session modification request message further includes an MAR ID, and




Regarding claim 20, the modified Bharatia taught the network entity of claim 18, as described above.  The modified Bharatia further teaches wherein the network entity is a session management function (SMF), and the other network entity is a user plane function (UPF). (see Bharatia paragraph[0149], [0195],[0200],[0226] explains SMF and UPF, Fig.16 and 17)   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478